Citation Nr: 1746827	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  97-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO), Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability, as secondary to service-connected left knee disability and/or low back disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic depression prior to May 16, 2016.

3.  Entitlement to an evaluation in excess of 50 percent for chronic depression after May 16, 2016.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

The Veteran represented by:  Joseph R. Moore, Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1972 and from January 1977 to May 1977.  The Veteran also had Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2005 rating decision issued by the RO in St. Louis, Missouri denying service connection for a right knee disability and denying the Veteran a TDIU; as well as an August 2005 rating decision from the Appeals Management Center in Washington, DC, implementing a June 2005 Board decision, and granting service connection for chronic depression, as secondary to service-connected left knee disability, at 10 percent disabling effective October 6, 1999.

The claim for an initial evaluation in excess of 10 percent for chronic depression was denied in a February 2012 Board decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a joint motion for remand (JMR) granted by CAVC in September 2012, the portion of the Board's February 2012 decision addressing the increased rating claim for chronic depression was vacated and remanded due to the VA's failure to obtain the Veteran's federal incarceration medical records addressing his psychiatric treatment, as required by 38 C.F.R. § 3.359(e)(2).  The claim came before the Board again in April 2013 and was remanded to the RO to obtain the pertinent federal incarceration medical records in compliance with the JMR.  These medical records were successfully obtained from the Bureau of Prisons and uploaded to the electronic claims file in October 2013.  Ultimately, the Veteran's federal incarceration medical records contained little to no relevant or probative evidence in this determination, but will be discussed below where appropriate.  

In December 2015, the claim returned to the Board, but was remanded for further evidentiary development as a result of an inadequate VA examination.  In a March 2017 rating decision, the RO granted a 50 percent evaluation for chronic depression from May 16, 2016 forward, but continued to deny an initial evaluation in excess of 10 percent for chronic depression prior to May 16, 2016.  The claim has now returned to the Board for appellate disposition.  

The claim of entitlement to service connection for a right knee disability and a TDIU were previously before the Board in February 2012, where the service connection claim was reopened and both claims were remanded for further evidentiary development.  These claims were not affected by the September 2012 JMR.  Following the mandatory evidentiary development, the claims came before the Board in December 2015, where they were promptly remanded again to obtain adequate VA examination opinions.  These claims are now properly before the Board for appellate disposition.  

Having thoroughly reviewed the record, the Board finds there has been substantial compliance with the Board's previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

On March 23, 2017, the Veteran's attorney contacted VA and requested a 90 day stay to allow for the submission of additional evidence and argument.  This stay was requested to begin after VA notified the Veteran that his appeal had been re-certified to Board.  The Veteran was notified that his appeal had returned to the Board's docket on June 6, 2017.  More than 90 days have passed since this notification.  There has been no additional evidence or argument submitted, nor any requests for extensions of time to do so.  Therefore, the Board may proceed with adjudicating the claims on appeal.


FINDINGS OF FACT

1.  The Veteran's right knee condition is less likely than not proximately due to or aggravated by the service-connected left knee and low back disabilities.

2.  From October 6, 1999 through May 15, 2016, the severity, frequency, and duration of the symptoms of the Veteran's service-connected chronic depression more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since May 16, 2016, the severity, frequency, and duration of the Veteran's depressive symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.

4.  The Veteran's service-connected disabilities have not prevented him from obtaining or maintaining a substantially gainful occupation during the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability, as secondary to service-connected left knee disability and/or low back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a 30 percent disability rating, but no higher, were met from October 6, 1999 to May 15, 2016 for chronic depression.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016).

3. The criteria for a disability rating in excess of 50 percent for chronic depression since May 16, 2016 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the CAVC.  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the CAVC has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

As discussed above, this case has been remanded several times to fulfill VA's duty to assist, and prior remand instructions were completed.  Neither the Veteran nor his attorney has raised any additional issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.321, 3.340, 3.41, 4.1, 4.2, 4.15, 4.16, 4.8, 4.130) have been previously provided to the Veteran in several statements of the case and supplemental statements of the case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.
I.  Service Connection for Right Knee Disability

The Veteran seeks service connection for a right knee disability as secondary to his service-connected left knee and/or low back disabilities.  See e.g., June 2004 statement and October 2015 Attorney Correspondence.  In February 2012, the Board remanded the issue of service connection for right knee disability for a VA examination and medical opinion addressing whether the Veteran's right knee disorder was at least as likely as not due to or aggravated by his service-connected left knee and/or low back disabilities.

A June 2012 VA medical opinion reflects that the Veteran's right knee condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The rationale, in relevant part, was stated as follows:

Based on 4-20-99 neurology note, patient has had LBP [low back pain] since 1975, injuring it while working for UPS.  Obviously the back condition was present 15 years prior to his knee pain and the two conditions are not related.  Arthritis of one joint does not result in arthritis of another joint.  Actually, based on biomechanics, and referring to this case, left knee DJD [degenerative joint disease] can result in right hip and ankle pain due to an abnormal gait, but not right knee pain.  

In a December 2015 Board decision, the claim was remanded for an additional medical opinion on the issue of whether the Veteran's right knee disorder was proximately due to or aggravated by his service-connected disability.  The examiner was also requested to address and comment on a July 2011 VA orthopedic note suggesting an etiological relationship between the service-connected left knee symptoms and the onset of the Veteran's right knee disorder.

Following an in-person examination conducted in May 2016 and a thorough review of the claims file, a VA examiner opined that the Veteran's right knee condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  To support this conclusion, the examiner offered the following rationale:

There is no evidence in the credible medical literature that proves that arthritis or damage in one joint or musculoskeletal body part causes the development of arthritis in another joint in the body.  This veteran developed arthritis solely due to the aging process alone.

Regarding the July 2011 VA orthopedic note, the examiner offered the following commentary:
 
The VA Ortho note was reviewed.  I doubt that that clinician had knowledge of the normal lt. knee found during the arthroscopy in 1996.  Also please note that the veteran claimed he actually injured both knees during the basketball game in 1992 and not just the left although there is absolutely no record of this.  The Ortho PA's statement is not supported by the medical literature.  Journal Bone and Joint Surgery. (Br); 76-B:519-20, 1994. Harrington, Ian J., Robert, W. Can favouring one leg damage the other?  'In Summary, there are no hard data to support the belief that "favouring" one leg adversely affects the other.  Such data as we have, taken with the theoretical considerations, suggest that this sequence is unlikely.'

In February 2017, the VA examiner issued an addendum opinion in regards to the May 2016 VA examination.  The examiner opined that "for the same reasons/rationale that was given for opinion that right knee DJD [degenerative joint disease] was not caused by the sc [service-connected] back/left knee conditions, the right knee was not aggravated beyond natural progression by the sc [service-connected] back/left knee."

Having reviewed the record in its entirety, the Board is persuaded by the June 2012 and May 2016/February 2017 VA examiner opinions, which, when viewed together, conclude that the Veteran's right knee condition is less likely than not proximately due to or aggravated by the Veteran's service-connected left knee and low back disabilities.  These opinions are entitled to significant probative weight because they are supported by cogent rationales issued following an in-person physical examination and comprehensive review of the Veteran's medical history and claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In support of the Veteran's claim, the Veteran's attorney argues that the Veteran experiences an altered gait at least partially due to a left knee injury sustained in April 1992 that resulted in the development of his right knee disorder.  See Attorney Correspondence (October 2015).  The Veteran is already service-connected for a left knee disability.  He supports his theory of entitlement by citing various treatment records, including an April 1999 VA treatment note documenting the Veteran's subjective complaint that his left knee gives away causing him to favor the right knee, resulting in pain; a January 2000 VA neurology note indicating that, due to knee pain, the Veteran "is having to ambulate a bit differently and is causing a substantial amount of pain in both his left and right knee;" and VA clinical findings describing antalgic gait (October 2003 VA examination) (January 2015 VA treatment record).  Furthermore, he references a July 2011 VA orthopedic note, which indicated that right knee pain "may be more likely than not due to his opposite knee injury accelerating his symptoms or progression of prior injury of this knee at the same time."  See Attorney Correspondence at 5-6 (October 2015).

Having considered these arguments, the Board declines to afford them any significant evidentiary weight.  Regarding the Veteran's reports that his left knee pain results in an antalgic gait and favoring of the right knee, these notations are merely the recitation of the Veteran's subjective complaints unsupported by a contemporaneous, competent medical opinion affirmatively linking the Veteran's right knee condition to his service-connected left knee disability.  While the Veteran is competent to report his symptoms, he does not have the requisite knowledge or medical training to provide an etiological opinion in this matter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In regards to the July 2011 VA orthopedic note, the Board finds that the opinion rendered is entitled to no probative value because it is speculative, unsupported by any explanation or rationale, it is contradicted by a medical journal article in a peer-reviewed publication that is directly on point, and is based on an inadequate review of the Veteran's medical history. 

First, the July 2011 VA clinician prefaced his opinion with the equivocal word "may" thereby negating the legal adequacy of the opinion and rendering it as mere speculation insufficient to substantiate a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence of any such relationship); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Second, the opinion is conclusory without any supporting explanation or rationale.  A medical opinion that is unsupported by a coherent rationale is of no probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; a medical opinion that contains only data and conclusions is accorded no weight). 

Third, the July 2011 VA orthopedic note is directly contradicted by the May 2016 VA examiner's opinion as supported by the medical journal article "Can favouring one leg damage the other?" which concludes there is no scientific data supporting the theory that "favouring" one leg adversely affects the other.  As the July 2011 VA clinician's opinion has been discredited by this trustworthy medical article, its evidentiary value has been diminished. 

Finally, the Board notes that the opinion contained within the July 2011 VA orthopedic note was issued without the clinician performing an adequate physical examination (physical exam of the knee was noted as deferred), reviewing the claims file, or undertaking a comprehensive medical history from the Veteran.  This fact severely cuts against the credibility of the clinician's opinion, as it further indicates that opinion was issued without due diligence and full consideration of the Veteran's circumstances and prior medical history. 

As no other competent and credible medical evidence of record supports the Veteran's claim that his right knee disorder was proximately due to or aggravated by his service-connected left knee and/or low back disabilities, and in light of probative and persuasive medical evidence denying such an etiological relationship, the Veteran's claim must be denied.  

The Board has declined to analyze this claim under a direct or presumptive service-connection theory as such a contention has not been reasonably raised by the Veteran or the evidence of record.  Although VA has a duty to consider all possible theories of entitlement, it would be a fruitless exercise to do so, here, where there are no allegations of direct in-service incurrence or any suggestion that would support such a claim.

II.  Increased Rating for Service-connected Chronic Depression

A.  For the time period encompassing October 6, 1999 to May 15, 2016.

Currently, the Veteran has been assessed a 10 percent disability rating from the effective date of October 6, 1999 through May 15, 2016, under diagnostic code 9434 for chronic depression.  Having reviewed the record and the Veteran's arguments, the Board finds that he was entitled to a disability rating of 30 percent, but no higher, from October 6, 1999 through May 15, 2016.  This determination is supported by the evidence and analysis, as set forth below.

A VA psychiatric examination dated in September 1999 reflects a diagnosis for dysthymic disorder attributable to childhood or adolescent events, as well as prolonged and intense alcohol and cocaine abuse, rather than from the Veteran's service-connected left knee injury.  The examiner further stated that he was unable to ascertain a clear aggravation in the Veteran's depression as a result of the chronic pain associated with his left knee injury, as there were no significant differences in the signs of depression before and after the injury. 

At his personal hearing in May 2000, the Veteran stated that he was stressed and depressed in service as a result of lower back problems.

July 2003 VA treatment records include a global assessment of functioning [GAF] score of 40.  It was noted that the Veteran worked in the Veterans Industries Program through VA's compensated work therapy (CWT) and exceeded his goals for productivity and attendance.  The Veteran complained of increased symptoms of depression.  In August 2003, a GAF score of 40 was assigned.  The Veteran reported that his depression was 10 out of 10 (worst).  The Veteran appeared adequately groomed, but had limited insight.

A VA examination report from December 2004 reflects that the examiner only had the opportunity to review part of the Veteran's claims file.  The Veteran reported that since August 2003, he had not been employed other than through the CWT program.  It was noted that the Veteran was married to his third wife; he occasionally played chess with a neighbor; he denied membership in any organizations or groups; and he admitted to suicidal thoughts, but denied an intention to act on these thoughts.  Objectively, speech was goal directed; there were no delusions/hallucinations.  A GAF score of 58 was assigned.

Report of VA examination dated in July 2006 reflects full review of the Veteran's claims file.  The Veteran reported being involved with Alcoholics Anonymous, attending church, and playing chess with friends.  He complained of constant pain, crying spells 2 to 3 times a week, and slight memory problems (i.e. difficulty retaining information).  Objectively, speech was logical and coherent; there were no delusions/hallucinations.  The examiner opined that the Veteran's service-connected mood disorder had not increased in severity and a GAF score of 58 was assigned.
VA treatment records showed that, in February 2007, the Veteran expressed anxiety about entering prison (the Veteran was then imprisoned for 37 months due to possession of drugs, and he was released from prison in March 2010). 

VA hospital records dated in October 2006 reflect that the Veteran was admitted for depression, which was not reacting well to anti-depressants.

Bureau of Prison medical records from October 2009 document that the Veteran was assigned a GAF score of 71, suggesting that if psychological symptoms were present, they were transient and expectable reactions to psychosocial stressors.  This GAF score correlates to no more than slight impairment in social or occupational functioning.  See  DSM-IV-TR, p. 34.

Report of VA examination dated in July 2010 reflects that the examiner reviewed the complete claims file.  The Veteran reported moderate to severe depressive symptoms.  The examiner noted that the Veteran's depressive symptoms, considered separately, did not result in unemployability.  Following mental status examination, the examiner determined the Veteran's depressive symptoms were mild, resulting in decreased efficiency only during periods of significant stress.  A GAF score of 55 was assigned.

VA treatment records dated in October 2010 reflect that the Veteran denied any homicidal/suicidal ideations or delusional/hallucinatory thoughts.  Insight and memory were described as good, and his judgment was intact.  A January 2011 VA inpatient treatment record showed that the Veteran was admitted for the night due to his anxiety and worsened depression.  He reported that he was afraid of "turning evil" due to carrying out impulsive thoughts.  His judgment and memory were intact.  

In February 2011, a GAF score of 55 was assigned.  At this time, the Veteran indicated that he was worried that he would "trash" his house due to anxiety and frustration.  The Veteran complained of constant anxiety and depression, along with occasionally seeing shadows out of the corner of his eye, low energy, decreased concentration, and intrusive thoughts and flashbacks about life in prison.  He denied command hallucinations and explained that his visions of shadows were most likely due to his history of drug use.  Treatment records dated in July 2011 show that the Veteran was on medication for his depression.  The Veteran denied depression, flashbacks, delusions/hallucinations, and suicidal/homicidal ideations; he stated that he was able to sleep and had improved concentration.  Objectively, insight, judgment, and memory were intact.  The Veteran denied current drug use.  

The Veteran was seen in April 2012 for a VA examination.  The examiner noted that he had previously examined the Veteran in May 2010 resulting in the diagnoses of moderate dysthymic disorder, mild mood disorder, and a history of polysubstance abuse reportedly in sustained full remission.  The examiner referenced an April 2012 VA psychiatry note where the Veteran reported life stressors but was otherwise afforded a GAF score of 70, correlating with only mild functional impairment.

In October 2012, the Veteran was briefly hospitalized for his depression.  At admission, he did not appear to be in any overt distress, though he indicated he was feeling depressed.  He reported no perceptual disturbance and showed no clinical evidence of psychosis.  He was discharged with a  GAF score of 55-60 after mental status examination showed mild to moderate findings, with no thought deficits.   In VA treatment notes a few weeks later, the Veteran was assigned a GAF score of 50 and his "depressive disorder" was characterized as recurrent, moderate.  The Veteran reported hallucinations (i.e., he hears voices in the evening, has seen people walking by when no one was there).  There was no impairment of orientation, psychomotor function, associations, cognition, language, memory, insight, judgment, or executive functions.  

A May 2013 VA psychiatry note showed complaints of low mood and energy, and only 2 to 3 hours of sleep per night.  He reported a divorce from his wife the previous month and close attachment to him by his 6 year old daughter.  He had not been previously seen since October 2012.  The Veteran reported PTSD symptoms (occasional nightmares, hypervigilance, intrusive memories of combat events, avoidance, numbing, etc.) that have "greatly impaired his social and perceptual function."  Mental status examination showed that the Veteran was appropriately attired and groomed, without abnormality of orientation, attitude, speech, thought content or processes, associations, cognition, language, memory, insight, judgment, or executive functions.  The clinician noted that the Veteran "convincingly denie[d] any thoughts of harming himself or others at this time."  Mood was neutral and affect congruent.  The diagnosis was major depressive disorder, recurrent, without psychosis.

VA treatment records dated in June 2013 reflect that the Veteran reported he had diagnoses for major depressive disorder, PTSD, and anxiety, noting hallucinations when he is very depressed, such as 3 weeks earlier.  The Veteran complained of depression and anger affecting his relationship with his ex-wife.

A June 2013 VA psychiatry note reflects that the Veteran presented with complaints for depression and PTSD.  He requested that the physician testify on his behalf, which was suggested to him by his attorney.  The physician stated that he told the Veteran he had only seen him for about a year and "he has been depressed and he has not been forthright with his answers most of the time which he [the Veteran] did agree with."  Mental status examination showed neutral mood and congruent affect.  No other abnormalities were noted.  The diagnosis was mood disorder and drug dependency (in remission).  A GAF score of 60 was assigned.  An August 2013 VA psychiatry note reflects that the Veteran obtained joint custody of his child and reported to the examiner that he had "schizophrenia," which the examiner noted was not in his past history.  The Veteran requested a certificate stating that he was not able to work due to his mental condition, which he felt was schizophrenia.

VA treatment records dated in 2013 reflect that the Veteran was admitted to VA Domiciliary Care for addiction treatment.  A psychological assessment dated in August 2013 reflects that the Veteran denied combat during military service.  Psychological testing showed moderate anxiety and severe depression based on the Veteran's self-reported symptoms.  On mental status examination, it was noted that the Veteran appeared to be somewhat motivated by secondary gain.  The impression was unclear diagnosis and no supporting evidence for a diagnosis of PTSD.  Some depression was found, "possibly with psychotic features, or maybe a primary psychotic d/o or cluster A (and B)."  The examiner again indicated that the Veteran appeared to have "secondary gain issues."  A GAF of 55 was assigned.  During his admission, the Veteran was provided with Vocational Rehabilitation (VR) screening, but noted that he was in receipt of $1,200 monthly from VA for service-connected disability and $1,000 from Social Security, and that he was "not interested in employment and was not accepted into the VR Program."  These records further show that the Veteran had been incarcerated from 2007 to 2010 for charges related to distribution (of drugs).  August 2013 records also include a diagnoses for schizophrenia and depressive disorder NOS; and a GAF for 55 was assigned.  The Veteran did not complete his treatment program and was discharged because he said he had to care for his daughter while his wife worked.

VA treatment records dated in 2014 reflect that the Veteran had a relapse of drug abuse (alcohol and cocaine) and presented to VA emergency room in January 2014.  The Veteran complained of depression and suicidality.  Associated progress notes showed admission for detoxification and intent to overdose using pills.  The Veteran improved during the admission, and had no suicidal plan.  The Veteran was assessed again in January 2015, at which point his mental examination showed normal findings, aside from generalized irritability.  The Veteran was determined not to be a high-risk patient.  

In September 2015, the Veteran was seen by Dr. M.L.C. for a private psychological evaluation.  During mental status examination, the Veteran was cooperative, but tearful.  Speech was decreased in rate, tone, and volume with some degree of latency.  His affect was restricted to the dysthymic range.  Thought content was positive for passive suicidal ideation without plan or intent.  He did not express delusional content.  Thought processing was linear and logical.  Following examination and interview, Dr. M.L.C. diagnosed the Veteran with major depressive disorder, recurrent, severe, with mood congruent psychotic features, severe cocaine and alcohol use disorder, and history of substance induced mood disorder.

Based on the above cited evidence, the Board finds that the Veteran's psychological symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent disability rating under 38 C.F.R. § 4.130, prior to May 16, 2016.  While the Board is cognizant that the Veteran has experienced varied psychological symptoms throughout this rating period, the Board is tasked with considering the totality of the Veteran's symptoms and determining the severity of the Veteran's condition in accordance with the criteria set forth in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.2 (2016).  Assignment of staged ratings has been considered and any further staging of the rating is not appropriate, as the evidence generally shows symptomatology consistent with a 30 percent evaluation throughout this particular time period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board grants significant evidentiary weight to the opinion rendered by the May 2016 VA examiner.  The examiner reviewed the claims file, addressed the questions raised by the Board's December 2015 remand decision, and articulated the level of severity of the Veteran's symptoms throughout the pendency of this appeal, supported by adequate rationale.  The examiner noted regular intervals of treatment for depression and anxiety since October 6, 1999 and described the symptoms as moderate, elevated to severe when mood congruent psychotic symptoms exacerbate and the Veteran escalates his substance abuse.  

The Board acknowledges that during the period on appeal, the Veteran's GAF scores typically ranged from 40 to 60, which reflect mild to major impairment.  The Board notes that a GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of the Veteran's service-connected depressive disorder.  See 38 C.F.R. §§ 4.2, 4.6 (2016).  The GAF score is only one data point amidst the medical evidence and does not directly correlate to the rating assigned, as the rating is based not just on symptoms, but on the effect of those symptoms on social and occupational functioning.

An independent review of the evidence shows that the Veteran has experienced routine anxiety and depression, controlled with medication to alleviate his symptoms throughout the rating period.  The Veteran experienced occasional, fleeting episodes of auditory hallucinations secondary to his relapses in drug use.  Such incidences were short in duration, and not worthy of significant evidentiary consideration when viewing the aggregate of the Veteran's psychiatric symptoms.  38 C.F.R. § 4.2 (2016).  While the Veteran has not experienced panic attacks, chronic sleep impairment, mild memory loss or diminished self-care, the Board otherwise concludes the Veteran's symptoms of depressed mood, anxiety, and suspiciousness are stark enough to warrant a 30 percent disability rating under the criteria based on the effect of those symptoms on his functioning.  

There is no probative evidence of record proving that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his chronic depression, commensurate with a 50 percent disability rating or higher between October 6, 1999 and May 15, 2016.  During this time frame, there is no persuasive evidence that the Veteran chronically experienced symptoms commensurate with difficulty understanding complex commands, impaired short and long term memory, impaired judgment, or abstract thinking, or symptoms similar in severity.

Next, the Board turns to the contentions raised by the Veteran's attorney in his October 2015 correspondence.  The Veteran's attorney primarily argues that an April 2012 VA examination was flawed because the examiner emphasized a single GAF score and treatment record to the exclusion of the other evidence in the record which better reflected the Veteran's symptomatology.  While the Board agrees that the April 2012 VA examination report could have been more comprehensive, as evidenced above, the results of this examination were given minimal evidentiary consideration in adjudicating this claim.  Furthermore, any deficiencies in this VA examination were rectified by the May 2016 VA examination opinion and rationale, which the Board has deemed adequate and highly probative in rendering this determination.  

The Veteran's attorney also argues that Dr. M.L.C.'s September 2015 independent psychiatric evaluation serves as dispositive evidence that the Veteran is entitled to a total (100 percent) disability rating throughout the rating period on appeal.  The Board has reviewed this evaluation's reported findings and considered the conclusions contained therein in reaching the decision rendered today; however, the Board disagrees that this evidence demonstrates that the Veteran has experienced psychological symptoms severe enough to warrant a total disability rating throughout the rating period on appeal.  In its December 2015 remand decision, the Board requested that the VA examiner comment on the findings contained in this September 2015 evaluation.  The May 2016 VA examiner explained that the evaluator's conclusion that the Veteran's chronic depression rendered him socially and occupationally disabled conflicted with the Veteran's actual employment history.  The Board cannot reconcile the September 2015 evaluator's conclusions of total occupational disability with the evidence of record unequivocally proving the Veteran has maintained employment during the rating period on appeal.  See discussion regarding gainful employment and Social Security income statement, Section III infra.  Since he was employed in several capacities throughout the appeals period, he clearly did not have total occupational impairment due to his psychiatric symptoms.  Accordingly, the Board holds that the September 2015 independent psychiatric evaluation is of limited probative value in this determination.

Lastly, the Veteran's attorney has cited three instances in the record where the Veteran exhibited suicidal ideation in support of the argument that the Veteran is entitled to a total disability rating based upon his service-connected chronic depression.  In addressing this contention, the Board notes that the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a 70 or 100 rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Suffice it to say, an isolated claim of suicidal ideation does not automatically entitle the Veteran to a 70 disability rating simply because the phrase "suicidal ideation" is included under that percentage in the rating schedule.  38 C.F.R. § 4.126 ("When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission").  Instead, the Board is compelled to review the totality of the evidence when assigning a disability rating.  See 38 C.F.R. § 4.2 (2016).

This premise was recently addressed by the Court by in Bankhead v. Shulkin, 29 Vet. App. 10 (2017), wherein the Court held that "the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas" correlating with a 70 percent evaluation under the rating criteria.  Id. at 19 (emphasis added).  The key word in the quote above, taken verbatim from the Bankhead decision, is "may" which is merely suggestive.  Thus, the Court declined to hold that the presence of suicidal ideations automatically entitles a veteran to a 70 percent evaluation under the rating criteria in every situation.  

Thus, viewing the evidence holistically, the record does not show that the Veteran experienced chronic or persistent suicidal or homicidal ideations, which affected his social and occupational functioning to the extent required for a higher rating.  The Veteran's reports of suicidality were fleeting at best, typically secondary to a relapse in drug or alcohol abuse.  As soon as the Veteran presented for medical treatment and re-initiated psychological care, his suicidal ideations quickly subsided.  The Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's mental disorder, including his infrequent reports of suicidal ideation, and concludes that the evidence, in whole, most closely approximates a 30 percent evaluation, but not higher, for the period of October 6, 1999 to May 15, 2016.  

B.  Since May 16, 2016 to Present

Via a rating decision issued in March 2017, the Veteran's service-connected chronic depression was raised to 50 percent disabling effective May 16, 2016.  This increase was based largely upon the results of a VA psychiatric examination performed in May 2016.  Having reviewed the record, the Boards finds there is insufficient evidence to warrant a rating in excess of 50 percent for chronic depression since May 16, 2016.  

A review of VA psychiatric clinical notes shows there has not been a significant change in the severity, frequency, and duration of the Veteran's depressive symptoms post May 16, 2016 when compared to his extensive treatment notes prior to May 16, 2016.  Indeed, following examination, the May 2016 VA examiner marked that the Veteran's depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, commensurate with a 30 percent disability rating under the applicable criteria in 38 C.F.R. § 4.130.  The RO granted the Veteran the benefit of the doubt and elevated his disability rating to 50 percent, despite the objective evidence indicating the Veteran's symptoms more closely approximated a 30 percent disability rating.  While the Board will not disturb this determination, this discrepancy proves the Veteran has not satisfied the threshold requirements for a 50 percent rating , yet alone a rating in excess of 50 percent since May 16, 2016.

Moreover, VA treatment records from February 2017 indicate that the Veteran was mildly agitated, but was otherwise alert, attentive, and cooperative with an intact gross cognition.  VA treatment records from April 2017 show that the Veteran was experiencing anxiety with mild pressure, but had normal, coherent thought process and association, good insight and judgment, an intact memory, and no suicidal/homicidal ideations.  None of the Veteran's clinical records show symptoms comparable to persistent delusions/hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, inability to perform activities of daily living, disorientation to time or place, memory loss, obsessional rituals, illogical, obscure, or irrelevant speech, impaired impulse control, near continuous panic or depression, special disorientation, neglect in personal appearance or hygiene, or inability to establish and maintain effective relationships that would warrant a 70 or 100 percent disability rating.  Lastly, as discussed in depth below, the Board cannot disregard that the Veteran has maintained steady and gainful full-time employment since May 16, 2016.

In sum, the record contains no credible information proving the Veteran is experiencing total occupational and social impairment or deficiencies in work, family relations, judgment, thinking, or mood that would warrant a rating in excess of the currently assigned 50 percent.  



III.  Entitlement to a TDIU

The Veteran has alleged that he is entitled to a TDIU and filed a claim for such in June 2004.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).   
 
Under the applicable regulations, a TDIU may be granted only when it is established that the Veteran's service-connected disabilities are so severe, standing alone, as to prevent the Veteran from obtaining and maintaining substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

From the time the Veteran initially filed his claim for a TDIU in June 2004 until present,  the Veteran has been service-connected with: chronic depression at 30 percent disabling prior to May 16, 2016 and 50 percent disabling since May 16, 2016 (See section II. A. and B. above); left knee degenerative arthritis at 20 percent disabling; lumbar spine degenerative disc disease at 20 percent disabling; left lower extremity radiculopathy at 20 percent disabling; and right lower extremity radiculopathy at 10 percent disabling.  

The Veteran's left knee degenerative arthritis, left lower extremity radiculopathy, and right lower extremity radiculopathy must be considered as one disability under 38 C.F.R. § 4.16(a) as these disabilities affect one or both lower extremities.  Utilizing the combined ratings table and applying a bilateral factor of 4.2 percent, as authorized by 38 C.F.R. § 4.26, this disability is rated at 46 percent disabling.  

Thus, a 46 percent disability rating, which encompasses the Veteran's service-connected lower extremity disabilities, combined with the 30 percent disability rating for chronic depression prior to May 16, 2016, and 20 percent disability rating  for lumbar spine degenerative disc disease results in total combined evaluation of 70 percent.  38 C.F.R. §  4.25 (2016).

Similarly, a 46 percent disability rating, which encompasses the Veteran's service-connected lower extremity disabilities, combined with the 50 percent disability rating for chronic depression since May 16, 2016, and 20 percent disability rating  for lumbar spine degenerative disc disease results in total combined evaluation of 80 percent.  38 C.F.R. §  4.25 (2016).

Accordingly, throughout the entire period on appeal, the Veteran has had one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more and has satisfied the schedular criteria for a TDIU consideration.  

However, based on the evidence of record, entitlement to a TDIU must be denied because the Veteran has not been precluded, solely by reason of his service-connected disabilities, individually or in combination, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 

The record reflects that the Veteran graduated from high school and attended one year of community college.  See February 2014 VA notes.  While in service,  the Veteran's military occupational specialty was a personnel clerk.  The record further indicates that the Veteran has worked for the United States Postal Service, has performed clerical work, was a dispatcher for General Electric, and worked in bakeries, construction, plumbing, retail, and manufacturing.  Since 2014 he has been employed with the Des Moines VA Medical Center (DM VAMC) in various capacities.  The Veteran also reported to the May 2016 VA examiner that he ran a personal painting business for the last 20 years, in which he painted in the evenings and at night with a friend.  This evidence sufficiently demonstrates that the Veteran has been capable of substantially gainful employment throughout the period on appeal.  

In the October 2015 correspondence, the Veteran's attorney cited an income statement provided by the Social Security Administration showing the Veteran "only earned marginal, if any, income as of 1995" as evidence in support of  entitlement to a TDIU.  Having reviewed this document, the Board is not persuaded. 

While the Social Security income statement cited by the Veteran's attorney certainly suggests that the Veteran has made minimal earnings the vast majority of his adult life, and even ceased reporting taxable income from 2003 to 2013, the record simply does not contain convincing evidence that this occurrence is the direct result of the Veteran's service-connected disabilities or any resulting impairments.  Instead, the bulk of the probative medical and lay evidence, as highlighted throughout this decision, proves the Veteran maintained the mental faculties and physical abilities capable of securing and following substantially gainful employment.  If he failed to maintain employment on a consistent basis, as his income statement suggests, this was due to personal reasons and circumstances independent of and unrelated to the Veteran's service-connected disabilities.  

In fact, VA treatment records from 2002 to 2007 show that the Veteran was engaged in CWT.  [A 2016 telephone call from the RO to a representative of VA's Compensated Work Therapy program confirmed that the Veteran began with that program in 1997.]  On several occasions, the Veteran told the Veteran Industries Coordinator that he had "no physical limitations that would impede his progress in his assignment to Veterans Industries."  Several work behavior assessments from this time period described the Veteran as exhibiting definite or adequate strength in work behaviors, such as: attendance, punctuality, quantity/quality of work, initiative, improvement with experience, following verbal/written instructions, learning/completing skills and tasks, working with others, level of independence, flexibility, judgment/decision making, focus/concentration, and dependability.  This CWT evidence is incongruent with a finding that the Veteran was totally precluded from meaningful employment due to his service-connected disabilities, as he was positively rated with several attributes necessary to succeed at employment. 

Moreover, the CWT records demonstrate that the Veteran was successfully employed from 2002 to 2007.  CWT income is considered a veteran's benefit and is exempt from federal income taxes; thus this income was not included as taxable Social Security and Medicare earnings for years 2003 to 2007 on the proffered income statement.  See Internal Revenue Ruling 2007-69; Wallace v. Commissioner of Internal Revenue, 128 T.C. 132 (2007).  In addition, the Veteran indicated to the May 2016 VA examiner that he owned his own painting business for the preceding 20 years, yet it appears taxable Social Security and Medicare earnings from this business have not been accounted for in the proffered income statement.  (See e.g., years 2001 and 2003, showing no taxable income within the described period).  With these considerations in mind, the Board finds that the Veteran's complete earnings are not accurately reflected in the Social Security Administration income statement, thereby diminishing its probative evidentiary value in this determination.

The Veteran was incarcerated for a felony conviction from March 2007 until October 2010.  This fact further accounts for the absence of taxable income listed on the Veteran's income statement for these years.  Thus, the income level reported for these years remains of little probative value in adjudicating a claim of TDIU.  

Additionally, statements included in the Veteran's Social Security records demonstrate several occasions when the Veteran ceased employment for reasons wholly unrelated to his service-connected disabilities.  For instance, he indicated that he ended his job as a custodial worker in 1999 because he was not making enough money, ended his job as an assistant machine operator at Pella Plastics in 2000 because the plant was relocating to another town, and ended his employment with BMI-Metcon, Inc. in 1999 because he did not wish to relocate for work.  

Furthermore, a review of the Veteran's VA and private medical records fails to include any credible medical records, in which the Veteran was provided physical or mental work restrictions due solely to his service-connected disabilities during the relevant period considered in this TDIU determination.  The Veteran's attorney cites the September 2015 private psychiatry opinion by Dr. M.L.C as evidence of total impairment, but as described in depth, supra, this report and its accompanying opinion are of de minimis evidentiary value in this determination.  The Veteran's attorney also cited a March 1999 VA medical report stating the Veteran "has been unable to practice his occupation" as a result of "chronic pain in the left knee."  This notation is contemporaneous with the Veteran's declarations cited in the preceding paragraph stating he left various jobs during the same period of time for reasons entirely independent of his service-connected disabilities.  The Board affords more weight to the Veteran's own statements against interest versus an isolated VA treatment note.  

This finding is further bolstered by several VA examinations throughout the rating period, cited infra, which consistently found that the Veteran was not experiencing mental or physical deficits that would preclude him from seeking and sustaining gainful employment.  While the Board recognizes that the record is replete with statements from the Veteran expressing his subjective belief that his service-connected disabilities caused unemployability, this claim is not substantiated by the competent and credible objective VA medical opinions of record.

A December 2004 VA examiner conducted a record review and physical examination of the Veteran and stated the Veteran was capable of gainful employment commensurate with his education and training, including work in a sedentary environment performing less strenuous clerical tasks.  

Following a complete physical examination and records review, a May 2010 VA examiner concluded the Veteran "was not unemployable based on any objective criteria."  A VA examination conducted in June 2012 concluded "There is certainly no objective evidence to support unemployability. He has worked a number of jobs in the past including UPS, painter, he can certainly work in lighter work place jobs."

Following a knee, lower leg, and back condition VA examination in May 2016, a VA examiner concluded that "no service-related conditions affect [the Veteran's] ability to work."  A contemporaneous VA psychological examination reported the following finding:

Vet is currently working full-time as a painter for the VA.  He is cognitively intact without evidence of thought disorders, psychosis, suicidality, homicidality.  There are no major psychiatric limitations. Occasionally, he hears a derogatory voice that may call his name but this does not impair his functioning as he is still employed.

In October 2014, the Veteran began working part-time in a safety capacity with the DM VAMC and then transferred to a full-time maintenance and painting position with the DM VAMC in Fall of 2015.  The Veteran has remained gainfully employed in this position ever since.  He has consistently received positive feedback from his supervisors and has been noted as working well with others.  VA treatment notes from August 2016 confirm that the Veteran has been able to complete his daily work without difficulty.  During the recent 2016 VA examination, the Veteran described good work ethics, and denied any interpersonal issues at work.

The Board is cognizant that the Veteran has been in receipt of Social Security disability benefits during the appeals period and was also considered infeasible for employment in October 2012 by a VA Vocational Rehabilitation counselor.  However, factors outside of 38 C.F.R. §  4.16 were considered, such as the  Veteran's age and criminal record, severely limiting the probative value of this evidence.  38 C.F.R. 4.19 (2016) ("Age may not be considered as a factor in evaluating  . . . unemployability").

Relying upon the expert opinions of the VA medical examiners assessing the Veteran's functionality, the Veteran's past employment and educational history documenting varied experiences performing clerical and manual work, as well as the Veteran's current employment status with the DM VAMC and past CWT work, the Board is compelled to deny the Veteran's claim for a TDIU.  

A preponderance of the evidence unequivocally proves that the Veteran has retained the mental and physical functional ability capable of securing and following gainful employment throughout the period on appeal.


ORDER

Entitlement to service connection for a right knee disability, as secondary to service-connected left knee disability and/or low back disability is denied. 

Entitlement to a 30 percent disability rating from October 6, 1999 to May 15, 2016, but no higher, for chronic depression, is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a disability rating in excess of 50 percent for chronic depression since May 16, 2016 is denied. 

Entitlement to a TDIU is denied for the entire period on appeal. 



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


